UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


TANGE M. CARTER,                         
               Plaintiff-Appellant,
                v.                              No. 02-1536
TATE & LYLE, NORTH AMERICA,
              Defendant-Appellee.
                                         
TANGE M. CARTER,                         
                   Plaintiff-Appellee,
                v.                              No. 02-1648
TATE & LYLE, NORTH AMERICA,
              Defendant-Appellant.
                                         
          Appeals from the United States District Court
           for the District of Maryland, at Baltimore.
                Marvin J. Garbis, District Judge.
                       (CA-00-2961-MJG)

                   Submitted: December 30, 2002

                     Decided: January 16, 2003

       Before NIEMEYER and KING, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      CARTER v. TATE & LYLE
                             COUNSEL

Michael J. Snider, SNIDER LAW OFFICES, Baltimore, Maryland,
for Appellant. Abbey Hairston, Raymond C. Baldwin, SEYFARTH
SHAW, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tange M. Carter appeals a district court’s order granting the
motion for summary judgment of Tate & Lyle, North America
("Employer"). Employer cross-appeals the district court’s subsequent
order granting Carter’s Fed. R. App. P. 4(a)(6) motion to reopen the
time to file an appeal. We affirm both orders.

   Because the cross-appeal concerns the jurisdiction of this court, we
address first the court’s order granting Carter’s motion to reopen the
time to file an appeal. This court reviews the court’s decision on a
Rule 4(a)(6) motion for abuse of discretion. See Ogden v. San Juan
County, 32 F.3d 452, 455 (10th Cir. 1994) (standard of review for
denial of Rule 4(a)(6) motions); see also Nguyen v. Southwest Leas-
ing & Rental Inc., 282 F.3d 1061, 1064 (9th Cir. 2002) (stating that
appellate court reviews grant or denial of Rule 4(a)(6) motion for
abuse of discretion).

   In this case, Carter’s counsel filed the Rule 4(a)(6) motion within
180 days after the judgment order was entered and within seven days
after he allegedly discovered that judgment had been entered. The dis-
trict court found that, due to clerical error, the clerk’s office incor-
rectly assumed that the judge’s chambers had mailed the documents
to counsel and the judge’s chambers incorrectly assumed that the
Clerk was mailing the documents to counsel. Under those circum-
                       CARTER v. TATE & LYLE                         3
stances, the court found it appropriate to assume that Carter’s coun-
sel’s representation of nonreceipt was correct. Additionally, the court
found that, inasmuch as the denial of the motion would prevent Carter
from pursuing appellate rights without any fault on the part of Carter,
there was no possible prejudice to Employer from granting the
motion. In light of the above, we find that the district court did not
abuse its discretion in granting Carter’s Rule 4(a)(6) motion to reopen
the appeal period. Accordingly, we affirm the court’s order granting
the motion.

   On appeal, Carter argues that she was fired by Employer on
account of her race and/or gender. Her claims are brought under a
"disparate treatment" theory that she, an African-American female,
was treated differently than the other employees. She maintains that
those who supervised her during the six weeks she worked for
Employer were generally more favorable to white employees and to
male employees, which resulted in her receiving inferior training.

   This court reviews a district court’s order granting summary judg-
ment de novo and views the facts in the light most favorable to the
nonmoving party. Scheduled Airlines Traffic Offices, Inc. v. Objec-
tive, Inc., 180 F.3d 583, 590-91 (4th Cir. 1999). Summary judgment
is appropriate when no genuine issue of material fact exists and the
moving party is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(c). Once the moving party discharges its burden by showing
there is an absence of evidence to support the nonmoving party’s
case, Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986), the nonmov-
ing party must come forward with specific facts showing there is a
genuine issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). Summary judgment will be granted
unless a reasonable jury could return a verdict for the nonmoving
party on the evidence presented. See Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247-48 (1986).

   In the absence of direct evidence, as here, discrimination claims
under Title VII are analyzed under the burden-shifting framework of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To estab-
lish a prima facie case of discrimination, Carter must show: (1) she
is a member of a protected class; (2) she suffered from an adverse
employment action; (3) at the time the employer took the adverse
4                       CARTER v. TATE & LYLE
employment action, she was performing at a level that met her
employer’s legitimate job expectations; and (4) the position was filled
by a similarly qualified applicant outside the protected class. Brinkley
v. Harbour Recreation Club, 180 F.3d 598, 607 (4th Cir. 1999). If
Carter establishes a prima facie case, the burden shifts to the
employer to articulate a legitimate, non-discriminatory reason for the
adverse employment action. Id. If the employer produces a legitimate
reason for the action, the burden shifts back to the plaintiff to show
the employer’s proffered reason is pretextual. Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 146-47 (2000). In Reeves, the
court clarified the plaintiff’s burden at the pretext stage of the burden-
shifting analysis. The court held that a plaintiff’s prima facie case,
combined with sufficient evidence to find that the employer’s asserted
justification is false, may permit the trier of fact to conclude that the
employer unlawfully discriminated. Id. at 148. The ultimate burden of
persuasion, however, remains with the plaintiff. Summary judgment
is appropriate if no rational factfinder could conclude the action was
discriminatory. Rowe v. Marley Co., 233 F.3d 825, 830 (4th Cir.
2000).

   We have reviewed the parties’ briefs, the materials submitted in the
joint appendix, and the district court’s memorandum opinion and
order granting summary judgment to Employer, and we find no
reversible error. Accordingly, we affirm the court’s order granting
Employer’s motion for summary judgment in this action. We dispense
with oral argument because the facts and legal arguments are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED